DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-20 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
calculating, by the one or more computer processors, one or more peak temperatures and one or more steady-state temperatures for the electrical system, wherein the one or more peak temperatures and one or more steady-state temperatures are calculated based on at least one of the temperature data and the current flow data from the one or more sensors; 
responsive to the at least one of the one or more peak temperatures and the one or more steady-state temperatures exceeds the threshold, signaling, by the one or more computer processors, an alarm; and
recalibrating, by the one or more computer processors, the model of the electrical system for the area based on the data from the one or more sensors.

4.	Claims 2-7 are allowed due to the fact that they further limit and depend on claim 1.

5. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
calculate one or more peak temperatures and one or more steady-state temperatures for the electrical system, wherein the one or more peak temperatures and one or more steady-state temperatures are calculated based on at least one of the temperature data and the current flow data from the one or more sensors
responsive to the at least one of the one or more peak temperatures and the one or more steady-state temperatures exceeds the threshold, signal an alarm; and
recalibrate the model of the electrical system for the area based on the data from the one or more sensors.

6.	Claims 9-14 are allowed due to the fact that they further limit and depend on claim 8.

7. 	Regarding claim 15, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
calculate one or more peak temperatures and one or more steady-state temperatures for the electrical system, wherein the one or more peak temperatures and one or more steady-state temperatures are calculated based on at least one of the temperature data and the current flow data from the one or more sensors;
responsive to the at least one of the one or more peak temperatures and the one or more steady-state temperatures exceeds the threshold, signal an alarm; and
recalibrate the model of the electrical system for the area based on the data from the one or more sensors. 

8.	Claims 16-20 are allowed due to the fact they further limit and depend on claim 15.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Garvey (Pub. No.: US 2018/0247215) teaches “Techniques are described for generating predictive alerts. In one or more embodiments, a seasonal model is generated, the seasonal model representing one or more seasonal patterns within a first set of time-series data, the first set of time-series data comprising data points from a first range of time. A trend-based model is also generated to represent trending patterns within a second set of time-series data comprising data points from a second range of time that is different than the first range of time. A set of forecasted values is generated based on the seasonal model and the trend-based model. Responsive to determining that a set of alerting thresholds has been satisfied based on the set of forecasted values, an alert is generated” (Abstract).
b)	Ha (Pub. No.: US 2018/0131189) teaches “A dynamic line rating determination apparatus configured to control the current applied to a power line conductor by determining a dynamic maximum current rating for said power line conductor, based on measured voltage and current phase vectors taken at two temporally spaced sample times, the phase vectors including a voltage and current phase vector for each phase of electrical power carried by the power line conductor at a first and second end of the power line conductor; and determining the dynamic maximum current rating by; applying the phase vectors to a power line model to estimate the conductor temperature, applying the estimate to a thermal model to predict a steady state temperature that the power line conductor will reach, and calculate the dynamic maximum current rating based on the prediction of the steady state temperature, a power line conductor current, and a maximum temperature limitation value” (Abstract).
c)	Ganti (Pub. No.: US 2017/0364043) teaches “A system including a power plant having thermal generating units that operate according to multiple possible operating modes, which are differentiated by a unique operational or maintenance schedule. The system further includes a hardware processor and machine readable storage medium on which is stored instructions that cause the hardware processor to execute a process related to optimizing the operational or maintenance schedule during a selected operating period” (Abstract).
d)	Aminzadeh (Pub. No.: US 2016/0055426) teaches “Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for customizable machine learning models. In some implementations, data is received, including (i) example data sets and (ii) data specifying one or more criteria to be assessed. A set of multiple models is trained, where each model in the set of models is trained using a training data set comprising a different subset of the example data sets. Output of the models is obtained for various example data sets, and a combination of n-grams is selected based on the outputs. The example data sets are used to train a classifier to evaluate input data with respect to the specified one or more criteria based on whether the input data includes then-grams in the selected combination of n-grams” (Abstract).
e)	POOLA (Pub. No.: US 2016/0092516) teaches “A correlation relationship between two metric time series is determined after removing the impact of outlying metric values ("outliers") that are unimportant for analytical purposes. Each of the metric time series can represent values of different system metrics obtained by mining data gathered through the monitoring of cloud deployments. The outliers can be determined based on a maximum concentration interval of the data. Removing the impact of the outliers enhances the correlation of the metric time series and provides a better representation of the correlation relationship” (Abstract).

10.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867